Citation Nr: 0414900	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a October 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, confirmed and continued a 20 
percent evaluation for diabetes mellitus.

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran underwent a VA medical examination in February 
2001 to determine the severity of his diabetes mellitus.  He 
indicated the condition was diagnosed around July 2000.  He 
described an episode of having passed out at work, 
after which he was taken to a VA hospital where his blood 
sugar was found to be greater than 300.  A clinical notation 
shows that he presented at a VA hospital on June 27, 2000, 
complaining of dizziness, headaches and profuse sweating.  
The clinical notation does not list a diagnosis nor does it 
indicate whether he was admitted to inpatient 
hospitalization.  Any additional records of this episode of 
VA treatment should be obtained.

The most recent VA medical examination for rating the 
diabetes occurred in October 2002.  The veteran stated the 
condition only had been treated with oral hypoglycemic 
medication.  He then gave no indication that he had to 
regulate his activities because of his diabetes.



A subsequent January 2003 VA outpatient report indicates the 
veteran's diabetes was poorly controlled, and he was started 
on insulin.  His afternoon dosage of insulin was begun at 10 
units and later increased to 25 units.  In late February 
2003, his blood glucose was 191 mg/dL.  In late March 2003, 
his blood glucose was 266 mg/dL, and an examiner questioned 
whether the veteran's elevated fasting blood sugar results 
corresponded to good diabetic control.  In April 2003, 
the veteran was taken to the emergency room of a private 
hospital because of a hyperglycemic episode when his blood 
glucose level reached 275 mg/dL.  And in June 2003, the 
assessment at a VA outpatient clinic was that his diabetes 
was not well controlled.  

In his substantive appeal (VA Form 9) received in July 2003, 
the veteran asserted that he needs insulin for treatment of 
his diabetes; that he has a limited diet; and that he soon 
will probably be unable to work-at least in part, because of 
the severity of the condition.  His comment about an 
inability to continue working amounts to an assertion that 
his activities are restricted because of his diabetes.  In 
effect, he is claiming increased symptomatology since his 
last rating examination in October 2002, and clinical 
findings since that examination suggest that his diabetes has 
become more difficult to control.  So he should be 
reexamined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the date 
of his treatment at the Dorn VA Medical 
Center when his blood sugar was 
reportedly greater than 300 mg/dL.  
Obtain any additional VA medical records 
that are not already included in the 
claims file.



2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his diabetes mellitus.  
Specifically, the examiner should state 
whether diabetes mellitus, alone, 
requires the veteran to regulate his 
activities.  Please also address the 
other relevant considerations for 
determining whether he deserves a rating 
higher than 20 percent.  And to 
facilitate making these determinations, 
the claims folder, including a copy of 
this REMAND, must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA 
examination to ensure it provides the 
information needed to properly rate the 
diabetes mellitus.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran an appropriate 
supplemental statement of the case (SSOC) 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


